Olly Neal, Judge, dissenting. It is an oft-quoted maxim that hard cases make bad law. Today’s decision demonstrates the corollary, “bad law makes cases hard.” The majority concedes that all that was required of appellant was that he “abstract those portions of the record relevant to the points on appeal.” The abstractor’s note referenced in the majority opinion was sufficient to establish that appellant challenged the total absence of any police policy regarding inventory of closed containers. While appellant’s argument, “there was no policy on the inventory list,” might be forcefully construed to mean that the police department failed to write its policy on its inventory form, the logical interpretation is that the department had no policy regarding what items should be placed on its inventory lists. Inherent in that argument is the proposition “the department has not stated whether its officers should place closed containers or the contents of closed containers on their inventory lists.” Significandy, it was only the unlisted closed container that appellant sought to suppress at trial. The majority avoids addressing the merits of appellant’s argument by playing a game of semantics, once again placing form over substance. It is readily apparent from testimony at trial that appellant’s lack of policy argument has merit but it is by operation of our procedural rules that this simple case is made difficult. A review of the record in this case only reenforces the strong inference raised in the abstract that appellant challenged the police department’s failure to institute any policy regarding inventorying closed containers at trial. Stroud and Griffen, JJ., join in this dissent.